EDWARD N. SCRUGGS, Retired Circuit Judge.
We have this date decided the case of Cooper v. Board of Equalization of Madison County, Ala.Civ.App., 392 So.2d 244. Since identical legal issues are involved in this case and in Cooper, we must affirm.
The foregoing opinion was prepared by Retired Circuit Judge EDWARD N. SCRUGGS while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e) of the Code of Alabama of 1975. His opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.